Title: From George Washington to Major General Artemas Ward, 13 August 1776
From: Washington, George
To: Ward, Artemas

 

Dear Sir,
Head-Quarters New York Augt 13th 1776.

I could not have supposed the Company of Artificers under Capt. Ayres would have insisted on their Wages being augmented in Consequence of their being ordered to this place, the consequences of raiseing their pay would be an Immediate Application from all those in Service as Artificers to be put on the same footing, if not refuse doing Duty any longer than absolutely bound.
But these men understanding the particular branch of makeing Gun Carriages &c. and the absolute necessity we are under for them induces me to order them on at the Wages you mention, and to prevent the Evil abovementioned have concluded to stop them 40 or 50 Miles up the Sound and let them go on with their Business, Norwalk a town in the Western part of a Connecticut situated on the Sound seems a proper Station, to which place you’ll please to order them as soon as possible, with their Tools &c. compleat, Necessity obliges me to order on the Company of Artillery which I mentioned in my Letter some time past, both the above Companies may March to Norwich, & from that by Water, they will take in Change the two Sea Mortars wrote for Yesterday, and such other articles as may be bound for this place, If necessary a Company of Artillery might be embodied & put in Continental pay, from among the Inhabitants of and in the Neighbourhood of Boston, in this case Inventory should be taken of such Stores Arms Utensils &c. that are delvd them and the Officers pass their Receipts to be Accountable. I am Sir, Your Most Humble Servt

Go: Washington

